"Walker, J.,
after stating the case: The plaintiff says that upon a fair analysis and consideration of the verdict there is little if anything left after the decision in the former appeal for the defendant’s present contentions to rest upon, and for these reasons, as stated in its brief:
First, it was found in the first issue, by consent, that plaintiff’s locations for its dams, reservoir, and public works had been surveyed in the year 1909, as alleged in the complaint, and the plaintiff had alleged in its complaint that in the year 1909 that officers, engineers and representatives of the plaintiff had entered upon, explored and surveyed the lands bordering on the Hiawassee River for its location of said works. So the finding of the first issue by consent established the fact that the plaintiff had had the proper surveys made.
Second. The jury found, based on abundance of testimony, as we insist, that the plaintiff has, as set out in the second issue, prior to the organization of the defendant company, adopted said locations by authoritative corporate action.
Third. That the plaintiff did not abandon said locations, as alleged in the answer.
Fourth. That plaintiff had filed maps or plats of its location in the office of the clerk of the Superior Court of Cherokee County 21 June, 1911.
Fifth. That on 17 August, 1914, plaintiff had, by a formal resolution, adopted said locations for its dams, reservoirs and public works. This issue was found by consent of the defendant and was clearly proven, by the minutes of the corporation introduced, dated 17 August, 1914.
Sixth. The jury found by consent that the locations claimed by the defendant had been surveyed and staked out on the Hiawassee River.
Seventh. That the defendant had not adopted such locations.
Plaintiff then insists that the defendant would not be entitled to a new trial in any event because of any error which arose either on the first, second, third, or fourth issues unless there was also reversible error arising on the seventh issue. And further, defendant would not be entitled to a new trial for reversible error arising on the seventh issue unless there was reversible error arising either on the second, *673third, or fourth issues as well. In other words, the defendant agrees that the plaintiff had adopted locations on 17 August, 1914; now unless there was error on the seventh issue concerning the defendant’s adoption of said locations prior thereto, then the verdict in favor of the plaintiff on the fifth issue establishing the plaintiff’s location entitles the plaintiff to judgment, and, as before stated, reversible error, if it existed on the seventh issue, would not entitle the defendant to a new trial unless there was also reversible error either on the second or third or fourth issues, and of course then only on the issue concerning which reversible error was found.
These are substantially the plaintiff’s contentions upon the verdict, and they would seem to be a fair and reasonable construction of the same when we understand and consider the questions at issue.
When the case was here at a former term we remanded it so that the jury might find more definitely certain facts regarding the time when the plaintiff “surveyed, staked out, and adopted the locations of the sites of its dam, reservoirs and public works on the íliawassee Eiver,” and also pass upon certain findings stated by the presiding judge as supplementary to the verdict of the jury, and especially to have it found under an issue submitted for the purpose whether plaintiff’s map was duly filed in the office of the clerk of the Superior Court, and if it was, at what time. The jury have found all the essential facts in favor of the plaintiff, this being the second verdict.
It has been found that the map of plaintiff’s locations was filed in the office of the clerk of the Superior Court, 21 June, 1911, as alleged in the complaint, and there was evidence, as we think, to support this finding. It has béen held that “a paper-writing is deemed to be filed within the meaning of the law when it is delivered for that purpose to the proper officer and received by him, and it is not necessary to the filing of a paper that it shall be endorsed as having been so filed. The file mark of the officer is evidence of filing, but is not the essential element of the act” unless the statute makes it so. 34 Cyc., 587, sec. A-1; Eureka Stone Co. v. Knight, 82 Ark., 164; Darnell v. Flynn, 69 W. Va., 146; People v. Fisch, 164 Mich., 680; Edward v. Grand, 121 Cal., 254, 256; Tregambo v. Comanche Mill, 57 Cal., 501, 506; Hull v. Louth, 109 Ind., 315; S. v. Foulkes, 94 Ind., 493; Masterson v. R. R., 82 N. E., 1021. Additional cases in other jurisdictions where this question has arisen will be found in Words and Phrases (2d Series), p. 531, and especially at p. 533, and the point is decided the same way, ‘in principle, by this Court in Glanton v. Jacobs, 117 N. C., 428, 429; Smith v. Lumber Co., 144 N. C., 47, 49.
As far as the actual location is concerned, we have already held, when this case was here before, that the prior right belonged to that company *674wbiob first defined and marked its route and adopted the same for its permanent course or location by proper and authoritative corporate action. Street R. R. v. R. R., 142 N. C., 423; R. R. v. R. R., 57 W. Va., 641; In re Milwaukee Light, Heat and Traction Co., 112 N. Y., 663; R. R. v. R. R., 96 S. W., 199; Rochester v. R. R., 110 N. Y., 128; Elliott on Railroads, sec. 927; San Francisco W. Co. v. Alameda Water Co., 36 Cal., 639; Water Co. v. Cowles, 31 Cal., 215.
The two California cases refer to the efforts of rival companies to acquire water rights on the same stream, and in the last one of them it is said: “Respondent therein having, prior to the institution of appellant’s proceedings to condemn, secured essential property rights in the premises thereby sought to be condemned by successful negotiations and the construction of works necessary to the appropriation of the waters to accomplish all the business of its corporation, we can discover no just grounds for subordinating its rights thus acquired to the subsequent efforts of appellant to acquire the same property for similar purposes by compulsory process of acquisition.”
In R. R. v. R. R., 27 Fed., 770, the Court said: “It is certainly equitable that a company which in good faith surveys and locates a line of railway and pays the expense thereof should have a prior claim for the right of way for at least a reasonable length of time. . . . The right to the use of the right of way is a public, not a private right. It is in fact a grant from the State, and although the payment of the damages to the owner is a necessary prerequisite the State may define who shall have the prior right to pay the damages to the owner and thereby acquire a perfected right to the easement. The owner cannot by conveying the right of way to A. thereby prevent the State from granting the right to B., and, subject to the right of compensation to the owner, the State has the control over the right of way, and can by statute prescribed when and by what acts the right thereto shall vest, and also what shall constitute an abandonment of such right.”
And in R. R. v. R. R., 96 S. W. Rep., 199, it was said by the Court: “When a company has actually located its right of way, and is in good faith following up its location by buying the land or instituting proceedings to condemn it with reasonable diligence, another company cannot go to a point on the route which is neither the beginning nor the ending of its proposed line and run a race with the company which has begun at the beginning of its route and is going on in an orderly way to its other terminus. The railroad company is authorized to take land under eminent domain, and when it has in good faith entered for this purpose, located its right of way and is proceeding to perfect its right, the law prefers him who thus first enters in good faith, and it cannot be permitted that another company with notice of his rights shall make *675another survey right behind him and destroy his priority which he has thus gained. While it is true that on some days the Pine Mountain Company’s were ahead of the Cumberland Company’s engineers, they got thus ahead by beginning in the middle of the line and then running a race with the other people. The statute does not contemplate this. It contemplates a location in good faith and in the usual course of business. Under the circumstances, we conclude that the Cumberland Company has the better right. The motion to discharge the injunction granted to it is overruled. The motion to discharge the injunction granted in favor of the Pine Mountain Railroad Company is sustained, and that injunction is dissolved.”
Discussing the same question in L. H. & T. Co. v. R. R., 132 Wis., 313, the Court said: “In such case the prize would go to the company which first secured a completed location. So it appears that prior to 16 January, 1906, the respondent company had made or adopted a fully completed survey over the disputed lands and determined in good faith to build its railroad thereon, had secured all the necessary franchises and crossing privileges from towns and villages, and had obtained option contracts on all but a very small fraction of said lands, and intended 'in good faith to utilize such options and take deeds of the lands at an early date. These are very decisive acts, and unless it be necessary that it should have actually secured deeds or binding contracts to purchase the lands, these acts must be held to constitute a completed location, so far at least as to give precedence in a contest with a rival company seeking to obtain the same lands. Certainly it was not necessary that it should have paid for the lands or secured deeds. As to all the world except the owner, the appropriation of land for railroad purposes may be complete without either of these steps, and the only question then, is whether it was necessary that it should have bound itself by contract to purchase the lands. We think not. The essential requirement is not that there should be a completed purchase, but that there should be decisive corporate action taken in good faith locating the route and committing the corporation to that route, though not necessarily irrevocably. The securing of option contracts over practically the whole line surveyed with the bona fide intention of utilizing them and completing the purchases and building the line must be held to be such a decisive act, and we therefore hold that the petition for condemnation was properly denied.” R. R. v. R. R., 110 N. Y., 128. See, also, R. R. v. R. R., 57 W. Va., 641, and note to Street R. R. v. R. R., 9 Anno. Cases, 689.
The plaintiff, therefore, has acquired the prior right.
The defendant has assailed the charter of the plaintiff as being unconstitutional and invalid. We decided before that the charter was a *676valid exercise of the legislative power, and especially held that the fact of allowing the plaintiff to engage in private enterprises and to exercise the power of eminent domain did not invalidate it, as it could purchase property, as it had done, for its private purposes, and condemn it when necessary for its public or gwasi-public purposes, citing 15 Cyc., 579; Land Co. v. Traction Co., 162 N. C., 314, and other cases. Besides, the plaintiff has not as yet attempted to condemn any property, and it is premature to raise a question which certainly is not presented now, and may never be. If hereafter plaintiff attempts to invade any of the property rights of the defendant, the latter will have ample time and opportunity to defend them in the proper forum.
We considered and decided in the former appeal other objections to plaintiff’s charter and to its right to proceed in acquiring riparian and other property rights on the river by the means and measures set forth in the case. As far as appears, the defendant does not seem to have any right which is likely to be invaded, as the jury, by the seventh issue, have found that there was no adoption of the locations claimed by it, but we need not dwell on this matter any further, as we are of the opinion that, upon the verdict, the plaintiff is entitled to judgment regardless of this matter, as it is shown thereby that plaintiff has acquired a prior and superior right, esi^ecially by that part of it contained in the first, second, third, fourth, and fifth issues, and those issues were answered by the jury upon sufficient evidence to support the findings.
The objection to the plaintiff’s charter, that the thirty days notice required by Constitution, Art. II, sec. 12, had not been given, is untenable, as we have often held that the validity of a statute cannot be attacked in this collateral way. The same kind of objection was made in Broadnax v. Groom, 64 N. C., 244, and Chief Justice Pearson said in regard to it (at p. 247) : “We do not think it necessary to enter into the question whether this is a public-local act or a mere private act, in regard to which thirty days notice of the application must be given, for, taking it to be a mere private act, we are of opinion that the ratification certified by the Lieutenant-Governor and the Speaker of the House of Representatives makes it a ‘matter of record’ which cannot be impeached before the courts in a collateral way. My Lord Golee says ‘a record, until reversed, importeth verity.’” See, also, Gatlin v. Tarboro, 78 N. C., 119; Wilson v. Markley, 133 N. C., 616.
The position that the Legislature cannot grant the power of eminent domain to one public-service corporation unless it is granted to all such corporation, or in one or more counties unless granted in all, would greatly curtail the industrial growth and progress of the State if it is a correct one. For example, certain localities may be selected, as in this case, because of the facilities afforded of conducting enterprises calcu*677lated to promote the public welfare where the facilities and advantages necessary for the purpose exist. It could hardly be contended with any hope of success that in such a case the Legislature is without the power to grant the right of condemning property locally in order that a company may avail itself of those facilities which may exist in certain parts of the State and not in other sections. Such a right has been conferred' in many instances, especially in the case of railroad companies and other like corporations which serve the public. It is not forbidden to be done by our Constitution, Art. I, sec. 7 (Bill of Rights), which declares that “no man or set of men are entitled to exclusive or separate emoluments or privileges from the community but in consideration of public services,” because in this case the power to condemn is based upon the obligation to render that kind of service.
The Chief Justice said in the ease of In re Spease Ferry, 138 N. C., 219, “that public ferries are not monopolies, but franchises granted in consideration of public services (Smith v. Harkins, 38 N. C., 619), and that there is a correlative duty devolved upon the grantees, as common carriers, to serve the public, and under public regulations of their charges and duties has been uniformly held from the earliest times and in all jurisdictions.”
The distinction between this case and Bridge Co. v. Comrs., 81 N. C., 491, is stated by the Chief Justice. Electric light and power companies are public-service corporations, and their rates or charges to the public may be regulated as in the case of other public corporations.
It was said in Griffin v. Water Co., 122 N. C0., at p. 207: “The defendant corporation operates under the franchise from the city, which permits it to lay its pipes in the public streets and other-wise to take benefit of the right of eminent domain. Besides, from the very nature of its functions it is 'affected with a public use.’ In Munn v. Illinois, 94 U. S., 113, which was a case in regard to regulating the charges of grain elevators, it was held that in England, from time immemorial, and in this country from its colonization, it has been customary to regulate ferries, common carriers, hackmen, bakers, millers, public wharf-ingers, auctioneers, innkeepers, and many other matters of like nature, and where the owner of property devotes it to a use in which the public has an interest he in effect grants to the public an interest in such case, and must to the extent of that interest submit to be controlled by the public. Probably the most familiar instances with us are the public mills,- whose tolls are fixed by statute, and railroad, telegraph and telephone companies, for the regulation of whose conduct and charges there is a State commission established by law. There have been reiterated decisions in the United States Supreme Court and in the several States affirming the doctrine laid down in Munn v. Illinois, supra, and as to *678every class of interest affected with a public use, among others, water companies,” citing Spring Valley v. Schottler, 110 U. S., 347.
It is very generally held that a telephone company, acting under a guasi-public franchise, is properly classified among the public-service corporations, and as such is subject to public regulation and reasonable control. Telephone Co. v. Telephone Co., 159 N. C., 9.
The duties and obligations assumed by the plaintiff in its charter are, therefore, of such a nature that it may properly be characterized as a public-service corporation, rendering services to the community in like manner as in the cases above cited. It is declared to be a public-service corporation in Laws 1913, ch. 133. So that being a corporation which serves the public, it comes within the proviso or exception of Article I, section 7, of our Constitution.
In Mugler v. Kansas, 123 U. S., 623, the Court said in regard to the extent and ojDeration of the Fourteenth Amendment upon local laws: “But this Court has declared upon full consideration in Barbier v. Connolly, 113 U. S., 27, that the Fourteenth Amendment has no such effect. After observing, among other things, that the amendment forbade the arbitrary deprivation of life and liberty, and the arbitrary spoilation of property, and secured equal protection to all under like circumstances in respect as well to their personal and civil rights as to their acquisition and enjoyment of property, the Court said: ‘But neither the amendment — broad and comprehensive as it is — nor any other amendment, was designed to interfere with the power of the State, sometimes termed its police power, to prescribe regulations to promote health, peace, morals, education, and good order of the people and to legislate so as to increase the.industries of the State, develop its resources and add to its wealth and prosperity,” which was quoted with approval by this Court in S. v. Moore, 104 N. C., at p. 721, 722.
And Judge Gooley says in his work on Const. Limitations (7 Ed.), at p. 555 : “The authority which legislates for the State at large must determine whether particular rules shall extend to the whole State and all its citizens or, on the other hand, to a subdivision of the State or a single class of its citizens only. The circumstances of a particular locality or the'prevailing public sentiment in that section of the State may require or make acceptable different police regulations from those demanded in another, or call for different taxation and a different application of the public moneys. The Legislature may therefore prescribe or authorize different laws of police, allow the right of eminent domain to be exercised in different cases and through different agencies, and prescribe peculiar restrictions upon taxation in each distinct municipality, provided the State Constitution does not forbid. These dis-criminations are made constantly, and the fact that the laws are of local *679or special operation only is not supposed to render them obnoxious in principle.”
,And in the same work, at p. 554, Note 2, it is said: “To make a statute a public law of general obligation, it is not necessary that it should be equally applicable to all parts of the State. All that is required is that it shall apply equally to all persons within the territorial limits described in the act,” citing S. v. County Commissioners of Baltimore, 29 Md., 516; Pollock v. McClurken, 42 Ill., 370; Haskel v. Burlington, 30 Iowa, 232; Unity v. Burrage, 103 U. S., 447.
This doctrine was approved by this Court in S. v. Moore, supra. The power to restrict legislation affecting public interests to certain localities was discussed and asserted in S. v. Barrett, 138 N. C., 630, the Court remarking that it had been so long and in so many instances recognized that it was not deemed necessary to reexamine the grounds upon which it rests.
In our case there is nobody competent to raise, the question, as the jury have found that defendant has no vested interest to be impaired, not having adopted any plan of improvement, and no condemnation of property having been attempted by the plaintiff, and no one in the excepted territory being a party to the suit. There is, therefore, no wrong done to the defendant and no violation of its constitutional rights. The legislation is neither partial nor disemmatory.
We do not see how the determination of this case can be affected by the argument in regard to riparian rights. If the plaintiff does not. acquire by purchase the necessary land and water rights or easements it will have to condemn them and pay a just compensation for the same. It cannot interfere with the lawful rights of another, either above or below the place on the stream where it has obtained priority of location unless it has acquired by purchase or condemnation, or in some- other legal way, the right to do so. It may be that hereafter .the extent of plaintiff’s rights in the waters of the stream may arise in some way, but it is not presented at present. The plaintiff would, of course, have no power of eminent domain merely because it may be a riparian proprietor, as that power can be acquired only by legislative grant, it being a sovereign power. It is not an incident of private ownership. Lloyd v. Venable, 168 N. C., 531; 1 Cyc., 567; Lewis on Em. Domain, sec. 240; Comrs. v. Bonner, 153 N. C., 66.
On the question of abandonment, we think that the learned judge presented the law to the jury in a very full, clear and ample manner and in strict accordance with the law upon that subject, as we understand it to be. Falls v. Carpenter, 21 N. C., 237; Faw v. Whittington, 72 N. C., 321; Banks v. Banks, 77 N. C., 186; Miller v. Pierce, 104 N. C., 391; R. R. v. McGuire, 171 N. C., 277; 1 Cyc., 3; Aiken v. Ins. *680Co., 173 N. C., 400; Public Utilities Co. v. Bessemer City, 173 N. C., 482. He did say that mere nonuser, or lapse of time, or delay in prosecuting tbe enterprise, or tbe existence of a period of time during wbicb no work was done would not, under tbe circumstances, be sufficient of itself to constitute abandonment, but be as clearly stated to tbe jury, if not expressly then by the plainest implication, so that they could not have misunderstood him, that is was evidence of abandonment. If tbe defendant considered tbe charge in respect to this matter not as full *as it ought to have been, it should have asked for it to be made more definite. McKinnon v. Morrison, 104 N. C., 354; Simmons v. Davenport, 140 N. C., 407; S. v. Yellow day, 152 N. C., 793; Orvis v. Holt, 173 N. C., 231. The charge not only stated the law in a general way, but explained it in much detail, and in all its bearings, and with strict regard to the evidence/ which, it was claimed by defendant, tended to prove an abandonment by the plaintiff.
It is said in Elliott on Railroads, see. 931: “No general rule of law applicable to all cases can be laid down as to what constitutes abandonment of the whole or a part of its right of way by a railroad company, but the question whether abandonment exists in a given case must be determined by the particular circumstances of that case,” citing numerous cases in the notes. See, also, R. R. v. Taylor, 57 Am. & Eng. R. Cases; 1 Am. & Eng. Enc., 296, 1; R. R. v. R. R. 159 Pa. St., 331.
We have assumed so far, and for the purpose of argument, that the defendant can set up the defense of abandonment, and that this right does not belong solely to the State. Having proceeded upon that assumption, it will not be necessary to .consider whether it is a correct one. The question is discussed, however, in R. R. v. R. R., supra, and R. R. Co.'s Appeal, 104 Pa. St., 399.
The court instructed the jury as to the effect of Laws of 1913, ch. 133, which fixes the time within which a water power company already incorporated shall begin active work at two years after the jtassage of the act, and requires a diligent prosecution of the same, and provides further that if it is not so begun, the Corporation Commission may recommend to the Attorney-General that suit be brought for the State, through him, to declare a forfeiture of its charter. The court properly told the jury that the failure to comply with this law is something of which the State alone can take advantage, and it is so expressly provided in the act.
There are several questions of evidence, but it will not be necessary to consider them in detail. The deeds offered in evidence by the defendant were executed after this suit was. commenced. "We do not see the relevancy of them to this controversy in the light of the issues. Ordinarily, unless properly introduced by supplemental answer or other *681pleading, or by plea puis clarrein continuance, defendant cannot avail bimself of matters strictly of defense which, have arisen since the action was commenced, or in an action involving the title to property rely upon a title strictly of a defensive character which has been acquired since the commencement of the action, or matter which goes only to the further maintenance of the action. 31 Oyc., 684, 493, and 497. He will not generally be allowed to bolster up his case by such new matter as is here offered, on account of its dang'erous tendency. There are cases where things happening post litem may be brought before the Court, but this is not one of them.
It was said in Hollingsworth v. Flint, 101 U. S., 591, 596: “The plaintiff could not avail himself in this action of a title acquired, or which did not subsist in him until after he commenced the suit. The title at the beginning of the action was the question to be tried.”
And in Stein v. Bowman, 13 Peters, at p. 220: “The declarations offered as evidence were made subsequent to the commencement of this controversy, and in fact after the suit was commenced. It would be extremely dangerous to receive hearsay declarations in evidence respecting any matter after the controversy has commenced. This would enable the party by ingenious contrivances to manufacture evidence to sustain his cause.”
The action should be tried as of the time when it was commenced, though there are a few exceptions to this rule which are not applicable here.
The other objections to evidence are of no substantial importance, as we discover nothing that shows any clear intention on the part of the plaintiff to abandon its location or any right it acquired by what it had already done in the furtherance of the project, nor anything to show that it was not acting in good faith with the intention of continuing in the prosecution of the work. Besides, the defendant had seriously questioned the plaintiff’s motives, and it was competent to rebut the accusation by evidence tending to show its falsity.
The defendant has assigned error in the charge of the court, but we have carefully examined the same, and it appears therefrom that the ■court has committed no such errors as alleged, but has given fair and ■correct instructions throughout, and the jury seem to have decided and answered the several issues submitted to them in accordance with the ■clear weight of the testimony. The refusal of a nonsuit was also proper, whether or not the plaintiff should have an injunction, as it is entitled to the other relief prayed for.
Defendant contends that an injunction cannot issue against it to stop interference with plaintiff’s rights as determined by the jury, upon the *682ground, that there has not been, and will not probably be, any such interference as will entitle the plaintiff to such equitable relief, and also that plaintiff will have an. adequate remedy at law. It is a mistake to suppose that plaintiff’s only right in this case is that of a riparian owner acquired by purchase, as it has other rights conferred by its charter apart from its ownership of the banks of the stream or any part thereof. But defendant relies upon a case recently decided by the Supreme Court of the United States, Sears v. Akron, 38 Supreme Court Reporter (1 April, 1918), page 245. An examination of that case will show that it has no application here. The Court did not decide in that case that an injunction would not lie generally to protect such rights as the plaintiff in this case possesses, but the restraining process was denied there for special reasons, among them the following r That plaintiff’s charter, under the reserved power of the State as contained in the Ohio Constitution, was subject to amendment, and that the special act of the Legislature of Ohio, by which the city of Akron was authorized to divert and use the Tuscarawas and Little Cuyahoga-, rivers and tributaries thereto for the purposes of a water supply, must be regarded as an amendment of plaintiff’s charter to that extent where there had been nothing done but the mere incorporation of the Cuya-hoga Company, and no land had been acquired by it except a very small quantity, and there was no actual or probable interference with plaintiff’s right in taking water from the streams for the use of the city. It it apparent from the statement of the facts in that case and the general trend of the opinion by Justice Brandéis that the Court was largely influenced in its refusal of equitable relief by injunction by the fact that, as said by the Court, “the property alleged to be now owned by the plaintiff was not acquired by it until after the city’s development had been practically completed.” The city, therefore, had acquired, for the present at least, the preferential right to the appropriation of the rivers for its public supply of water-by prior user, and-this right was recognized as superior to that claimed by the plaintiff, and for the further reason that the plaintiff could not be harmed, so far as appeared at the time of the trial, by the city’s taking water from the rivers for its-uses. The Court said: “It follows from what has been said above, that at least until something more had occurred than incorporation, the city was free as against the Cuyahoga Company to appropriate any of the land or any of the water rights which might otherwise have come under’ the development described in its certificate of incorporation. Plaintiff contends, however, that it became vested with an indefeasible property right to proceed with its development (a) when by resolution the board of directors adopted the plan, or (b) when condemnation proceedings were begun. Whether the adoption of a plan by the company would *683under tbe general laws of Obio bave vested in it sucb a preferential right as against rival power companies or other municipalities, we bave no occasion to consider, for it is clear that Ohio retained tbe power as ,against one of its creatures to revoke any sucb right to appropriate property until it bad been acted upon by acquiring tbe property authorized to be taken. R. R. v. New York, 176 U. S., 335, and the' act of 1911 and tbe ordinance (under which tbe city justified) were both passed before tbe company bad acquired any property.”
It will be observed that tbe Court did not decide as to tbe “preferential right” of tbe plaintiff under facts and circumstances such as exists in this case, while this Court has held, as shown by tbe cases above cited, that sucb a right exists in favor of this plaintiff upon tbe facts which were undisputed.
Tbe case of Sears v. Akron originated in a Federal court, but tbe question involved is not one of Federal law, and even if fhere were any conflict between that case and what we decide (and there is none), we would be governed by our own view of tbe law as applicable to tbe special facts of this case. It may be further said that our case differs from Sears v. Akron in tbe fact that tbe defendant’s contemplated acts will be most harmful to tbe plaintiff and will seriously impair its rights and utterly destroy them if defendant’s proposed plan of development is fully carried out. Besides, we bave a statute in this State which permits tbe plaintiff to establish its rights and remove any cloud from them by suit against a party claiming adversely thereto, and an injunction, under our law, is a remedy which can be resorted to for tbe purpose of protecting tbe same against threatened invasion by tbe defendant, or to prevent it from setting up any further and false claim to tbe rights and property in controversy and thereby clouding tbe plaintiff’s title and impairing tbe value of its property rights. Revisal, see. 1589. Tbe amended statute and annotations will be found in 1 Pell’s Revisal of 1908, at p. 1588, sec. 1589. This statute being of a remedial and beneficial nature should be liberally construed, and should be held to embrace all cases coming fairly and equitably within its scope. We said of this statute in Chrisman v. Hilliard, 167 N. C., 4, at p. 8:
“Tbe statute has been said to be an extension of tbe remedy in equity theretofore existing for tbe removal of clouds on title, and is intended to afford an easy and expeditious mode of determining all conflicting claims to land, whether derived from a common source or from different and independent sources. It is highly remedial and beneficial in its nature, and should therefore be construed liberally: It is also a statute of repose, and also for that reason is entitled to favorable consideration. Adler v. Sullivan, 115 Ala., 582; Walton v. Perkins, 33 Minn., 357; Holmes v. Chester, 26 N. J. Eq., 81. It deprives tbe defendant of no *684right, but affords him every opportunity of defending tbe validity of bis title; but in tbe interest of peace and tbe settlement of controversies, it allows bis adversary to put to tbe test of early judicial investigation, and does not compel plaintiff to wait on bis pleasure as to tbe time when tbe inquiry shall be made, and thus give defendant an unfair advantage over him. Jersey City v. Lembeck, 31 N. J. Eq., 255. Tbe plaintiff is not required to have possession as a condition precedent to bis right of action, nor will tbe apparent invalidity of defendant’s title deprive him of tbe statutory remedy. Daniels v. Fowler, 120 N. C., 14; Rumbo v. Mfg. Co., 129 N. C., 9; Beck v. Meroney, 135 N. C., 532; Campbell v. Cronly, supra. Tbe beneficial purpose of tbe statute is to free tbe land of the cloud resting upon it and make its title clear and indisputable, so that it may enter tbe channels of commerce and trade unfettered and without tbe handicap of suspicion, instead of remaining idle and un-remunerative. This case is within its letter and spirit, and plaintiff has a right to tbe relief be seeks if be can make good bis allegations,” citing Campbell v. Cronly, 150 N. C., 457.
And in a more recent case this Court gave it a broad interpretation in order to carry out tbe evident purpose of its enactment, and said: “Having reference to tbe broad and inclusive language of the statute, tbe mischief complained of and the purpose sought to be accomplished, we are of opinion that tbe law, as its terms clearly import, was designed and intended to afford a remedy wherever one owns or has an estate or interest in real property, whether be is in or out of possession, and another wrongfully sets up a claim to an estate or interest therein which purports to affect adversely tbe estate or interest of tbe true owner and which is reasonably calculated to burden and embarrass such owner in tbe full and proper enjoyment of bis proprietary rights, including tbe right to dispose of tbe same at its fair market value. And it should and does extend to such adverse and wrongful claims, whether in writing or parol, whenever a claim by parol, if established, could create an interest or estate in tbe property, as in case of a parol trust or a lease not required to be in writing. And it should be allowed, too, when existent records or written instruments reasonably present such a claim, tbe statute preventing all hardship in such cases by its provision that if tbe bolder does not insist on tbe same in bis answer or does not answer at all, tbe plaintiff shall pay tbe.costs.” Satterwhite v. Gallegher, 173 N. C., 525, at p. 528, citing Rumbo v. Mfg. Co., 129 N. C., 9.
Referring to a similar statute of Nebraska, Justice Field, said, in Holland v. Chellen, 110 U. S., 15 (cited in Chrisman v. Hilliard, supra): “Any person claiming title to real estate, whether in or out of possession, may maintain the suit against one who claims an adverse estate *685in it for tbe purpose of determining sucb estate and quieting bis title. It is certainly for tbe interest of tbe State tbat this jurisdiction of tbe court should be maintained, and that causes of apprehended litigation respecting real property necessarily affecting its use and enjoyment sRould be removed, for so long as they remain they will prevent improvement and consequent benefit to tbe public. It is a matter of everyday observation tbat many lots of land in our cities remain unimproved because of conflicting claims to them. . It is manifestly to tbe interest of tbe community tbat conflicting claims to property thus situated should be settled so tbat it may be subject to use and improvement. To meet cases of this character, statutes like tbe one in Nebraska have been passed by several States, and they accomplish a most useful purpose.”
Referring to tbe remedy of injunction as auxiliary to tbe principal relief of removing a cloud or preventing one from being thrown on tbe title, tbe general rule is thus stated 1 High on Injunctions (4 Ed.), p. 349, sec. 372: “Tbe prevention of a cloud upon title is a salutary branch of tbe jurisdiction of equity recognized by all tbe authorities and founded upon tbe clearest principles of right and justice. Tbe jurisdiction by injunction to prevent a cloud upon title is closely analogous to tbe well-settled jurisdiction of courts of chancery for tbe removal of cloud upon title; and tbe reasoning which supports tbe jurisdiction in tbe latter case would seem to apply with equal if not greater force in tbe former. It seems, therefore, to follow as a necessary consequence tbat if tbe aid of equity may be invoked to remove a cloud upon title to realty, it may with equal propriety be exerted to enjoin such illegal acts as will necessarily result in a clouded title.”
As to tbe jurisdiction of equity to grant a perpetual injunction for tbe purpose of quieting a title or right in property which has been fully established when necessary to fully protect tbe complainant or make bis remedy effectual, see Wickliffe v. Owings, 17 How., 47. And with respect to tbe remedy which is given by statute in several of tbe States, including this one, is was said by tbe Court in Spencer v. Merwin, 80 Conn.; 330, at p. 334:
“General Statutes, sec. 4053, authorizes this special statutory remedy when legal injury results to tbe owner in possession of land from unlawful claim of an adverse estate or interest in tbat land; tbe statutory relief authorized is equitable, and consists in a judgment quieting and settling tbe title to tbe land in dispute, and necessarily includes sucb incidential relief as may be proper to make tbe main equitable relief granted full and complete.”
It was held in Oakley v. Williamsburg, 6 Paige; 2621, and virtually also in Petit v. Shepherd, 5 Paige, 493, tbat a court of equity has jurisdiction to enjoin a defendant from proceeding in an illegal act which *686will operate so as to cast a cloud on. tbe plaintiff’s interest or right in real estate, and thereby diminish its value. And in Meyer v. Phillips, 97 N. Y., 485, it was decided that one through whose lands various persons are threatening to float a large number of logs, using a stream thereon for the purpose, and claiming a right in the public to so use the stream, may maintain an equitable action to quiet his title and settle his rights and prevent the threatened cloud. .
Of course, the danger to plaintiff must not be merely speculative or imaginary, for an equitable action will not lie to remove a cloud on title or to prevent one unless it is made to appear that there is substantial ground of apprehension that defendant will so act as to cloud the same, and that there is a determination or purpose to do so, and it was so held in Sanders v. Davenport, 95 N. Y., 477, affirming same case reported in 30 Hun., 161.
An action will lie, not only to remove an existing cloud on title, but also to prevent one from being created (Thomas v. Simmons, 103 Ind., 538), and where the object is merely preventive an injunction is the proper remedy to restrain the doing of the wrongful act.
In our case, the title of plaintiff, whether it is considered as growing-out of the ownership of land or water rights, or an easement or incorporeal hereditament therein, has been established by a verdict and a judgment upon it, and, therefore, the right is clear, and the injunction extends so far only as to prevent the defendant from doing the threatened acts which, if done, will certainly interfere with and obstruct plaintiff in prosecuting its plan of development, to which it has established, under our law, a preferential right. If not restrained by the injunctive process of the court, defendant may very seriously harass and hamper the plaintiff, who is now engaged in a work of improvement which will be of great value and usefulness to the community where it is situated.
The recent amendments of our Constitution have nothing to do with this'case, for as to it they operate and take effect prospectively.
We have carefully examined the case as it appears in the record and have been unable to find any error in the proceedings or judgment.
No error.